--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
 

 
FORM OF SECURITIES PURCHASE AGREEMENT


Zenosense, Inc.
Avda. Cortes Valencianas 58, Planta 5,
46015 Valencia, Spain  


The undersigned (the "Investor") hereby confirms its agreement with you as
follows:
 
1.           This Securities Purchase Agreement (the “Securities Purchase
Agreement”) is made as of the date set forth below between Zenosense, Inc., a
Nevada corporation (the "Company"), and the Investor.  The Investor is hereby
agreeing to make an equity investment in the Company upon the signing of this
Securities Purchase Agreement (“Initial Purchase”).  In connection with the
Initial Purchase, the Investor will make an additional investment if certain
goals have been achieved by the Company, as more fully described below
(“Commitment Purchase”).  Notwithstanding the foregoing, the Company reserves
the right to sell additional securities of a similar or different nature, for
different prices, from time to time prior to the consummation of the Initial
Purchase or the Commitment Purchase and thereafter, without notice to the
Investor, and the Investor may experience dilution in respect of its investment
due to any other any sales.
 
2.            As of the date hereof, in respect of the Initial Purchase, the
Company and the Investor agree that the Investor will purchase from the Company,
and the Company will issue and sell to the Investor, for an aggregate purchase
price of US$25,000 (the “Initial Purchase Price”), an aggregate of 55,556 shares
of the Company's common stock, par value $0.001 per share (the “Common Stock”).


3.           After the Initial Purchase, Investor shall commit to purchase an
aggregate of 900,000 additional shares of the Common Stock (the “Commitment”),
for an aggregate purchase price of US$450,000 (the “Commitment Purchase Price”)
in four separate tranches, subject to (a) the Company successfully achieving the
goal of its stage one development, which is defined as “Prototype MRSA/SA sensor
to be developed from Sgenia technology, having a capacity to detect MRSA and/or
SA contamination” (“Stage One”) in that Development and Exclusive License
Agreement, dated December 3, 2013, by and among the Company, Sgenia Industrial,
S.L. (“Sgenia”), Sgenia Soluciones, S.L. and ZENON Biosystem, S. (“License
Agreement”) as attached hereto as Exhibit C and (b) the Company maintaining the
continuing listing, without interruption,  of its common stock on at least one
of the OTCQB, OTCQX or equivalent replacement exchange such as the Nasdaq
National Market, the Nasdaq SmallCap Market, the New York Stock Exchange or the
American Stock Exchange.


Within 15 days of the completion of Stage One, the Company will send a notice
(the “Notice”) to the Investor both confirming the completion of Stage One and
confirming the listing of the Company’s common stock adheres to the conditions
of section 3 (b) above  at its address set forth on the signature page to this
Securities Purchase Agreement.  Upon receiving the Notice, the Investor will,
subject to 3 (b) above, purchase the Commitment at the Commitment Purchase Price
in these tranches (individually “Tranche” or collectively “Tranches”): (i)
within 10 days prior to the commencement of the stage two development, which has
the goal of “produce & successfully laboratory test a minimum of 20 beta
versions of the MRSA/SA sensor, delivering a pre serie (pre-production) design
suitable for hospital use,” the Investor will purchase 300,000 shares of Common
Stock for an aggregate purchase price of $150,000 (the “First Tranche
Purchase”);  (ii) within one month after the First Tranche Purchase, the
Investor will purchase 200,000 shares of Common Stock for an aggregate purchase
price of $100,000 (the “Second Tranche Purchase”); (iii) within one month after
the Second Tranche Purchase, the Investor will purchase 200,000 shares of Common
Stock for an aggregate purchase price of $100,000 (the “Third Tranche
Purchase”): (iv) within one month after the Third Tranche Purchase, the Investor
will purchase 200,000 shares of Common Stock for an aggregate purchase price of
$100,000. The Investor agrees that an aggregate of $380,766 of the Commitment
Purchase Price will be transferred to Sgenia. The Company understands that if at
any point it fails to meet the criteria set out in Section 3 (b) above, the
Investor in its sole discretion may terminate any balance due under the
Commitment.
 
1

--------------------------------------------------------------------------------

 


4.           The Initial Purchase Price is due to the Company with the return of
the Securities Purchase Agreement by the Investor.  The Initial Purchase Price
will be deposited into the IOLA account of the Company’s counsel, and the funds
will be transferred to the Company operating account upon acceptance of the
Securities Purchase Agreement by the Company and delivery of the instructions to
issue the shares to the Company’s transfer agent.  During the period the
Investor funds are held by the agent of the Company, they will be at risk of the
creditors of the Company claiming rights to such funds.


5.           The Company and the Investor agree that the purchase and sale of
the Common Stock, as of the date of this Securities Purchase Agreement, is
subject to the Terms and Conditions for Purchase attached hereto as Annex I and
incorporated herein by reference as if fully set forth herein. Unless otherwise
requested by the Investor in Exhibit A, the Common Stock issued to the Investor
will be issued in the Investor's name and address as set forth set forth on the
signature page to this Securities Purchase Agreement.
 
6.           The Investor represents that, except as set forth below, (a) it has
had no position, office or other material relationship within the past three
years with the Company or its affiliates, other than as a passive stockholder,
if at all, (b) neither it, nor any group of which it is a member or to which it
is related, beneficially owns (including the right to acquire or vote) any
securities of the Company that is greater than 5% of the current issued and
outstanding shares of common stock as reported in the latest report filed by the
Company with the United States Securities and Exchange Commission, and (c)
neither it, nor any affiliate of the Investor, has any direct or indirect
affiliation or association with any Finance and Regulatory Authority, Inc.
("FINRA") member. Exceptions:
 
(If no exceptions, write "none." If left blank, response will be deemed to be
"none.")
 

--------------------------------------------------------------------------------




 
2

--------------------------------------------------------------------------------

 



Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.
 

     
Dated as of: [  ]
             
 [Name of Investor]
                     
By:
     
Name:
Title: 
     
Address:
               

 
AGREED AND ACCEPTED, April ___, 2014:
 ZENOSENSE, INC.


 
By: ____________________
      Name: Carlos Jose Gil
      Title: Authorized Signatory










[SECURITIES PURCHASE AGREEMENT SIGNATURE PAGE]
 

 
3

--------------------------------------------------------------------------------

 

Annex I
 
Terms and Conditions for Purchase of Securities
 
1.  
Agreement to Sell and Purchase Securities.

 
1.1           Purchase and Sale. At a Closing (as defined in Section 2), the
Company will sell to the Investor, and the Investor will purchase from the
Company, upon the terms and subject to the conditions set forth herein, for the
Initial Purchase Price or Tranche purchase price, as the case may be, the Common
Stock described in Paragraphs 2 and 3 of the Securities Purchase Agreement
attached hereto (collectively with this Annex I and the other exhibits attached
hereto, this “Agreement”).
 
1.2           Investor. The Investor must execute and deliver a Securities
Purchase Agreement, and must complete a Certificate Questionnaire (in the form
attached as Exhibit A hereto) and an Investor Questionnaire (in the form
attached as Exhibit B hereto) in order to purchase the Common Stock.


2.           Delivery at Closing.  The completion of the purchase and sale of
the Common Stock at either the Initial Purchase or the Tranche purchase, as
defined in the Securities Purchase Agreement (either being referenced herein as
a “Closing”) shall occur in respect of the Initial Purchase to be the date of
this Agreement (the “Initial Closing Date”) and with respect to each of the
Tranche Purchases on the dates set forth in Paragraph 3 of the Securities
Purchase Agreement (each of the dates being referenced herein as a “Closing
Date”). At the Closing, the Company shall instruct its transfer agent to issue
(the “Instruction Letter”) to the Investor that number of shares of Common Stock
relevant to the investment, as set forth in Paragraphs 2, with respect to
Initial Purchase, and Paragraph 3, with respect to Tranche Purchases, of the
Securities Purchase Agreement. In exchange for the delivery of the shares of
Common Stock, the Investor shall pay the Initial Purchase Price and the Tranche
purchase price to the IOLA account of the counsel to the Company by wire
transfer of immediately available funds, pursuant to the written instructions
provided by the Company, if not previously delivered to the Company.  The
counsel to the Company will transfer the funds to the Company’s operating
account and if applicable, Sgenia’s operating account, pursuant to Paragraphs 3
and 4 of the Securities Purchase Agreement.
 
The Company's obligation to issue and sell the shares of Common Stock to the
Investor shall be subject to the satisfaction of the following conditions, any
one or more of which may be waived by the Company: (a) prior receipt by the
Company of a copy of this Agreement executed by the Investor; (b) the accuracy
of the representations and warranties made by the Investor in this Agreement;
and (c) the receipt of the Initial Purchase Price or each Tranche purchase price
by the counsel to the Company.
 
The Investor's obligation to the Initial Purchase shall be subject to the
satisfaction of the following conditions, any one or more of which may be waived
by the Investor: (a) the accuracy of the representations and warranties made by
the Company in this Agreement; (b) the execution and delivery by the Company of
the Instruction Letter; and (c) the fulfillment of the obligations of the
Company under this Agreement on or prior to the Closing.


The Investor's obligation to the Commitment Purchase shall be subject to the
satisfaction of the following conditions, any one or more of which may be waived
by the Investor: (a) the accuracy of the representations and warranties made by
the Company in this Agreement; (b) the execution and delivery by the Company of
the Instruction Letter; (c) the Company successfully archiving the goal in Stage
One; (d) the Company maintaining the continuing listing, without interruption of
its Common Stock, as set forth in Paragraph 3(b) of the Securities Purchase
Agreement; and (e) the fulfillment of the obligations of the Company under this
Agreement on or prior to the Closing.
  
 
4

--------------------------------------------------------------------------------

 
3.           Representations and Warranties of the Company.  Except as set forth
in the SEC Reports (as defined below), the Company hereby represents and
warrants to the Investor as of the date hereof and the Closing Date, as follows:
 
3.1           Organization. The Company is a corporation duly organized and
validly existing under, and by virtue of, the laws of the State of Nevada and is
in good standing under such laws, and is qualified and in good standing under
the laws of each other jurisdiction in which it is required to be so qualified.
 
3.2           Corporate Power. The Company has all requisite corporate power and
authority to own and operate its properties and assets, and to carry on its
business as presently conducted.  The Company has all requisite legal and
corporate power and authority to execute and deliver the Agreement and to carry
out and perform its obligations under the terms of the Agreement.
 
3.3           Authorization; Validity. The execution, delivery and performance
of the Agreement by the Company has been duly authorized by all requisite
corporate action and the Agreement constitute the valid and binding obligations
of the Company, enforceable against it in accordance with its terms, except as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally.  The shares of Common Stock when
issued pursuant to the Agreement shall be, duly authorized, validly issued,
fully paid and non-assessable.


3.4           Non-Contravention.  Neither the execution, delivery nor
performance of any of the Agreement has or will result in a violation or
conflict with or constitute, with or without the passage of time or giving of
notice or both, either a default under any provision of the Company’s articles
of incorporation or by-laws or any agreement, instrument or contract to which it
is a party or by which it is bound and that has been filed as an exhibit to the
SEC Reports.
 
3.5           Compliance with Laws. The Company is not in material violation of,
and neither the execution, delivery nor performance of the Agreement or any of
its terms by the Company has or will result in a material violation of, any
federal, state, local or foreign law, rule, regulation, order, judgment or
decree applicable to the Company.
 
3.6            Accurate Information.  All disclosure furnished by the Company to
the Investor regarding the Company, its business and the transactions
contemplated hereby, is true and correct in all material respects.


 4.           Representations and Warranties of the Investor.  The Investor
hereby represents and warrants to the Company as of the date hereof and the
Closing Date, as follows:
 
4.1           Investor Knowledge and Status. The Investor represents and
warrants to, and covenants with, the Company that: (i) the Investor is an
"accredited investor" as defined in Regulation D under the Securities Act of
1933, as amended (the “Securities Act”), is knowledgeable, sophisticated and
experienced in making, and is qualified to make decisions with respect to,
investments in restricted securities of micro-cap companies presenting an
investment decision similar to that involved in the purchase of the Common
Stock, and has requested, received, reviewed and considered all information it
deemed relevant in making an informed decision to purchase the Common Stock;
(ii) the Investor understands that the shares of Common Stock will be
“restricted securities” when issued and will not have been registered under the
Securities Act and will be acquiring the shares of Common Stock in the ordinary
course of its business and for its own account for investment only, has no
present intention of distributing any of the securities and has no arrangement
or understanding with any other persons regarding the distribution of the Common
Stock; and
 
 
5

--------------------------------------------------------------------------------

 
the Investor has, in connection with its decision to purchase the Common Stock,
relied only upon the representations and warranties of the Company contained
herein and the information contained in the SEC Reports. The Investor
understands that the issuance of the Common Stock to the Investor have not been
registered under the Securities Act, or registered or qualified under any state
securities law, in reliance on specific exemptions therefrom, which exemptions
may depend upon, among other things, the representations made by the Investor in
this Agreement. No person is authorized by the Company to provide any
representation that is inconsistent with or in addition to those contained
herein or in the SEC Reports, and the Investor acknowledges that it has not
received or relied on any such representations.
 
4.2           Power. The Investor has all requisite power and authority to
execute and deliver this Agreement and to carry out and perform its obligations
under the terms of this Agreement.


4.3           Authorization; Validity.   The execution, delivery and performance
by the Investor of the transactions contemplated by this Agreement have been
duly authorized by any necessary corporate or similar action on the part of the
Investor, as applicable. This Agreement has been duly executed by the Investor
and constitutes the valid and binding obligation of the Investor, enforceable
against it in accordance with its terms, except as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally.
 
4.4           Additional Acknowledgement. The Investor acknowledges that it has
independently evaluated the merits of the transactions contemplated by this
Agreement, that it has independently determined to enter into the transactions
contemplated hereby, that it is not relying on any advice from or evaluation by
any other person, that it is relying solely upon the representations and
warranties of the Company set forth in this Agreement in making its investment
decision, and that it is not acting in concert with any other person in making
its purchase of the Common Stock hereunder.
 
5.           Transfer Restrictions;Legends. Certificates evidencing the shares
of Common Stock shall each bear any legend as required by the "blue sky" laws of
any state and a restrictive legend in substantially the following form, until
such time as they are not required:
 
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE "SECURITIES ACT"), OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED
BY A LEGAL OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY AND ITS
TRANSFER AGENT OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT.
 
6.           Notices.  All notices, requests, consents and other communications
hereunder shall be in writing, shall be delivered by first-class registered or
certified airmail, or internationally recognized overnight express courier,
postage prepaid, or by facsimile, and shall be deemed given (i) if delivered by
first-class registered or certified mail domestic, upon the business day
received, or (ii) if delivered by an internationally recognized overnight
carrier, one business day after timely delivery to such carrier, and shall be
addressed as follows, or to such other address or addresses as may have been
furnished in writing by a party to another party pursuant to this paragraph:
 
 
6

--------------------------------------------------------------------------------

 
(a) if to the Company, to:
Zenosense, Inc.
Avda Cortes Valencianas 58, Planta 5,
46015 Valencia, Spain
 
Attention: Carlos Jose Gil
 
   
with a copy to:
Golenbock Eiseman Assor Bell & Peskoe LLP
437 Madison Avenue
New York, New York 10022
 
Attention: Andrew D. Hudders, Esq.
 
The above notice to counsel is only for informational purposes, and shall not
constitute legal notice under this Agreement or for any other purpose.
 

 
(b) if to the Investor, at its address on the signature page to the Securities
Purchase Agreement.


7.           Amendments; Waiver. This Agreement may not be modified or amended
except pursuant to an instrument in writing signed by the Company and the
Investor. Any waiver of a provision of this Agreement must be in writing and
executed by the party against whom enforcement of such waiver is sought.
 
8.           Headings. The headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be part of this Agreement.
 
9.           Entire Agreement; Severability. This Agreement sets forth the
entire agreement and understanding of the parties relating to the subject matter
hereof and supersedes all prior and contemporaneous agreements, negotiations and
understandings between the parties, both oral and written relating to the
subject matter hereof. If any provision contained in this Agreement is
determined to be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby.  Other than a condition
precedent, the Investor has no rights under the Asset Purchase Agreement.
 
10.           Governing Law; Jurisdiction.  This Agreement shall be governed by
and construed and enforced in accordance with the law of the State of New York,
without giving effect to principals of conflict of laws. The parties (i) agree
that any legal suit, action or proceeding arising out of or relating to this
Agreement shall be instituted exclusively in the courts of the State of New
York, County of New York, (ii) waive any objection to the venue of any such
suit, action or proceeding and the right to assert that such forum is not a
convenient forum, and (iii) irrevocably consent to the jurisdiction of the
courts of the State of New York, County of New York, in any such suit, action or
proceeding, and further agree to accept and acknowledge service of any and all
process which may be served in any such suit, action or proceeding and agree
that service of process upon them mailed by certified mail to their respective
addresses shall be deemed in every respect effective service of process upon
them in any such suit, action or proceeding.
 
 
7

--------------------------------------------------------------------------------

 
11.           Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one instrument, and shall become effective
when one or more counterparts have been signed by each party hereto and
delivered to the other parties.


12.           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted assigns.
Neither party may assign this Agreement or any rights or obligations hereunder
without the prior written consent of the other party (other than by merger).
 
13.           Fees and Expenses.  Except as provided in this Agreement, each
party shall pay the fees and expenses of its advisers, counsel, accountants and
other experts, if any, and all other expenses incurred by such party incident to
the negotiation, preparation, execution, delivery and performance of this
Agreement. The Company shall pay all transfer agent fees, stamp taxes and other
taxes and duties levied in connection with the delivery of the Common Stock to
the Investor.
 
14.           Severability.  If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction.
 
15.           Remedies.  In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Investor and the Company will be entitled to specific performance under the
Agreement.  The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in the Agreement and hereby agrees to waive and not to assert in any
action for specific performance of any such obligation the defense that a remedy
at law would be adequate.


16.           Non-Contravention.  The Investor is agreeing to the terms of this
Agreement on the understanding and agreement that the Company will use all
commercially reasonable efforts to not frustrate in any way the ability of the
Investor to sell any of the Shares that may be purchased under this Agreement,
including to cause its agents to act expeditiously to take any and all action to
remove any federal and state securities restrictive legends and other
restrictions that it is legally able to remove, time being of the essence, as
requested by the Investor from time to time, such actions to be at the expense
of the Company. It is agreed that if the Company does not act in accordance with
the foregoing obligations that it will be liable in damages, to reimburse the
Investor for any loss in the market value of the Shares that the Investor
intends to sell but is unable to sell, including any “buy-in” expenses imposed
on the Investor in any attempt to sell the Shares, and any legal and other
expenses of the Investor in attempting to recover its damages from the Company.
Notwithstanding the foregoing, this obligation of the Company does not include
registering any of the Shares for resale under any federal or state securities
laws, or to take any other action to facilitate the sale of the Shares,
including consenting to any service in any jurisdiction or paying any fees in
respect of the sale of the Shares.
 
[Remainder of This Page Intentionally Left Blank]



 
8

--------------------------------------------------------------------------------

 
